DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Priority
The claim for priority from US Provisional 62/822,264 filed on 22 March 2019 is duly noted.

Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 3, line 7: “the one or more commands” is unclear if it relates to “one or more commands” (claim 1, lines 14-15) or “one or more commands” (claim 2, lines 10-11) or “one or more commands” (claim 3, line 4).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor (US 2016/0352772 A1) in view of Nguyen et al. (US 2016/0065597 A1 and Nguyen hereinafter).
As to claims 1, 15, and 20, O’Connor discloses a system and method for domain classification and routing using lexical and semantic processing, the system and method having:
at least one processor (0125, lines 1-7); 
a communication interface communicatively coupled to the at least one processor (0125, lines 1-7); 
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to (0124, lines 3-4): 
in response to determining that the first domain is a legitimate domain, send one or more commands directing a domain identification system to remove the first domain from a list of indeterminate domains maintained by the domain identification system (0027, lines 1-6).
O’Connor fails to specifically disclose:
generate, based on a list of known legitimate domains, a baseline dataset comprising feature vectors corresponding to the known legitimate domains; 
receive information identifying a first domain for analysis; 
execute one or more machine learning algorithms to compare the first domain to the baseline dataset; 
based on execution of the one or more machine learning algorithms, generate first domain classification information indicating that the first domain is a legitimate domain. 
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by O’Connor, as taught by Nguyen.
Nguyen discloses a system and method for domain reputation scoring, the system and method having:
generate, based on a list of known legitimate domains, a baseline dataset comprising feature vectors corresponding to the known legitimate domains (0008, lines 2-9); 
receive information identifying a first domain for analysis (0007, lines 3-4); 
execute one or more machine learning algorithms to compare the first domain to the baseline dataset (0012, lines 5-10); 
based on execution of the one or more machine learning algorithms, generate first domain classification information indicating that the first domain is a legitimate domain (0026, lines 16-20). 
Given the teaching of Nguyen, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of O’Connor with the teachings of Nguyen by generating feature vectors and classification 

	
As to claims 2 and 16, O’Connor discloses:
receive information identifying a second domain for analysis (0017, lines 3-9); 
execute the one or more machine learning algorithms to compare the second domain to the baseline dataset (0017, lines 9-11); 
based on the execution of the one or more machine learning algorithms, generate second domain classification information indicating that the second domain is an indeterminate domain (0017, lines 11-14); 
in response to determining that the second domain is an indeterminate domain, send one or more commands directing a domain investigation computing system to add the second domain to a list of domains for further investigation maintained by the domain investigation computing system (0017, lines 11-14).

As to claim 3, O’Connor discloses:
generate one or more commands directing an administrator computing device to generate, based on the second domain classification information, a domain classification interface indicating that the second domain is an indeterminate domain (0061, lines 7-11); 
send, to the administrator computing device, the one or more commands and the second domain classification information (0061, lines 7-11).

As to claims 4 and 17, O’Connor discloses:
determining that the legitimacy indication exceeds a predetermined legitimacy threshold (0020, lines 10-14).
O’Connor fails to specifically disclose:
wherein executing the one or more machine learning algorithms to compare the first domain to the baseline dataset comprises: analyzing one or more of: WHOIS registration information, HTTP response size, a website template corresponding to the first domain, or an age of the first domain, wherein the analysis results in generation of a legitimacy indication.
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by O’Connor, as taught by Nguyen.
Nguyen discloses:
wherein executing the one or more machine learning algorithms to compare the first domain to the baseline dataset comprises: analyzing one or more of: WHOIS registration information, HTTP response size, a website template corresponding to the first domain, or an age of the first domain, wherein the analysis results in generation of a legitimacy indication (0056, lines 1-123; 0057, lines 4-7).
Given the teaching of Nguyen, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of O’Connor with the teachings of Nguyen by generating legitimacy indication. Please refer to the motivation recited above with respect to claims 1, 15, and 20 as to why it is obvious to apply the teachings of Nguyen to the teachings of O’Connor.

As to claims 5 and 18, O’Connor discloses:

in response to determining that the legitimacy indication exceeds the predetermined legitimacy threshold, determining a first plurality of words corresponding to the first domain, wherein the first plurality of words includes one or more of: synonyms of the words corresponding to the first domain or categories of the words corresponding to the first domain (0018, lines 3-9; 0019, lines 1-6); 
determining a second plurality of words included in Hypertext Markup Language (HTML) source code corresponding to the first domain (0032, lines 1-7); 
comparing the first plurality of words to the second plurality of words, wherein the comparison results in a title correlation indication, based on one or more of: synonym-based analysis or category-based analysis, between the first plurality of words and the second plurality of words (0033, lines 1-9); 
determining that the title correlation indication exceeds a predetermined title correlation threshold (0034, lines 5-7).

As to claims 6 and 19, O’Connor discloses:
in response to determining that the title correlation indication exceeds the predetermined title correlation threshold, determining feature vectors corresponding to an HTML tag structure of one or more pages associated with the first domain (0020, lines 5-7); 
comparing the feature vectors corresponding to the HTML tag structure to the feature vectors corresponding to the known legitimate domains, resulting in one or more structure analysis values (0020, lines 7-10); 
determining that the one or more structure analysis values exceed one or more predetermined structure analysis threshold values (0020, lines 10-14).

in response to determining that the first domain is a legitimate domain, send one or more commands directing a domain investigation computer system to remove the first domain from a list of domains for further investigation.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by O’Connor, as taught by Nguyen.
Nguyen discloses:
in response to determining that the first domain is a legitimate domain, send one or more commands directing a domain investigation computer system to remove the first domain from a list of domains for further investigation (0054, lines 1-12; 0078, lines 4-6).
Given the teaching of Nguyen, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of O’Connor with the teachings of Nguyen by removing a legitimate domain from a list. Please refer to the motivation recited above with respect to claims 1, 15, and 20 as to why it is obvious to apply the teachings of Nguyen to the teachings of O’Connor.

As to claim 12, O’Connor fails to specifically disclose:
wherein the first domain is identified in response to a user request to access the first domain.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by O’Connor, as taught by Nguyen.
Nguyen discloses:
wherein the first domain is identified in response to a user request to access the first domain (0007, lines 3-5; 0012, lines 3-5).


As to claim 13, O’Connor fails to specifically disclose:
wherein the first domain is identified based on one or more of: fuzzy matching techniques or identified misspelling.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by O’Connor, as taught by Nguyen.
Nguyen discloses:
wherein the first domain is identified based on one or more of: fuzzy matching techniques or identified misspelling (0056, lines 1-12; 0057, lines 1-14).
Given the teaching of Nguyen, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of O’Connor with the teachings of Nguyen by identifying domain based on fuzzy matching or misspelling. Please refer to the motivation recited above with respect to claims 1, 15, and 20 as to why it is obvious to apply the teachings of Nguyen to the teachings of O’Connor.

As to claim 14, O’Connor discloses:
wherein the list of known legitimate domains is updated to include the first domain in response to determining that the first domain comprises a legitimate domain (0027, lines 1-6).

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang et al. (EP 3917117 A1) discloses a system and method for email campaign domain classification.
Dalal et al. (EP 3681123 A1) discloses a system and method for threat actor identification.
Elewitz et al. (US 2021/0110294 A1) discloses a system and method for key feature detection in machine learning model applications using logistic models.
Onut et al. (US Patent 11,277,443 B2) discloses a system and method for detecting of phishing internet link.
Reisswig et al. (US 2020/0159828 A1) discloses a system and method for robust key value extraction.
Thomas (US 2021/0182480 A1) discloses a system and method for parser for arbitrary text based logs.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH SU/Primary Examiner, Art Unit 2431